Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on February 10, 2022, in which claims 1-5 were presented for examination, of which claim 1 was amended,  is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US Patent 11,299,829) in view of Shima (US Patent 6,079,233).
Regarding claim 1, Meir discloses a method for knitting a three-dimensional fabric (Fig. 7E) with variable thickness through a flat knitting machine, comprising the following steps: 
step (1): moving two cam groups onto two needle beds (102 and 104, Col.4 , lines: 13-17) which are disposed relatively, and driving a plurality of knitting needles (101) to knit a first piece of knitting (upper part of knitting structure shown in Fig. 7A, Col. 7, 47-54); 
step (2): moving the two cam groups, and driving the plurality of knitting needles to knit a second piece of knitting (lower part of knitting structure shown in Fig. 7A, Col. 7, 47-54); 
step (3): moving the two cam groups, and driving the plurality of knitting needles to knit a supporting yarn (206, Col. 7, lines: 54-59), wherein two ends of the supporting yarn are respectively interwoven with the first piece of knitting and the second piece of knitting (as shown in Fig. 7A-7E), and a required knitting length of the supporting yarn is determined by a thickness of the three-dimensional fabric (Col. 7, line: 64- Col. 8, line: 2), changing a gap size so as to promptly change the knitting length of the supporting yarn and the thickness of the three-dimensional fabric (Col. 8, lines: 29-38, as shown in Fig. 7A-7E); and 
step (4): repeating the step (1) to the step (3) to complete the three-dimensional fabric (as shown in Fig. 7E).
Meir does not explicitly disclose the cam system comprising knock-over bits
However, Shima teaches yet another knitting machine, wherein Shima teaches a starting cam system (81a and 81b, Fig. 3), a middle cam system (87a and 87b), two tail cam system (93a and 93b), moving each of a plurality of knock-over bit cams controlled by each of the tail cam systems in a knitting process to shift positions of two sets of knock-over bits respectively provided on the two needle beds (Col. 7, lines: 65-67 and Col. 8, lines: 1-5), and changing a gap size defined by a distance between the two sets of knock-over bits of the two needle beds according to the required knitting length of the supporting yarn in the knitting process (Col. 8, lines: 17-20, 29-37, examiner notes because cam systems are moving, there is a distance between the two sets of knock over bits of the two needle beds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cams disclosed by Meir, by incorporating a starting, middle, and tail cam system as taught by Shima, in order to enhance the structural integrity of the knitted structure.

Regarding claim 2, Meir in view of Shima disclose the step (3) comprises a substep: controlling a flat knitting machine yarn feeder (108 of Meir) to adjust a position of a yarn feeding arm in the gap according to the gap size (Col. 5, lines: 36-42).

Regarding claim 3, Meir in view of Shima disclose the step (4) comprises a substep: controlling the starting cam system (81a and 81b, Fig. 3 of Shima) and the middle cam system of the other of the plurality of knock-over bit cams (87a and 87b) to implement displacement and adjustment according to the gap size after the previous step (Col. 8, lines: 29-38 of Meir, Col. 8, lines: 17-20, 29-37 of Shima, examiner notes due to the combination presented above the cam systems would have a displacement as gap size changes).

Regarding claim 4, Meir in view of Shima disclose wherein the step (4) comprises a substep: controlling a flat knitting machine yarn feeder (108 of Meir) to adjust a position of a yarn feeding arm (arm is shown between element 108 and 123 in Fig. 4) in the gap based on the gap size after the previous step (Col. 5, lines: 36-42).  
Regarding claim 5,  Meir in view of Shima disclose the step (4) comprises a substep: controlling at least one flat knitting machine mangling device (114a and 114b of Meir) to adjust a mangling position based on the gap size after the previous step (Col. 4, lines: 8-17 and Col. 7, lines: 11-19, examiner notes element 114 moves needles as gap is changed to knit three-dimensional fabric).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                             

 
/DANNY WORRELL/Primary Examiner, Art Unit 3732